Citation Nr: 0516526	
Decision Date: 06/17/05    Archive Date: 06/27/05

DOCKET NO.  04-05 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to service connection for right knee condition, 
claimed as secondary to service connected residuals of a left 
knee injury with traumatic arthritis.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran had active service from December 1965 to 
September 1968.  

The matter of service connection for a right knee condition, 
secondary to the left knee condition is before the Board of 
Veterans' Appeals (Board) from a rating decision promulgated 
by the Department of Veterans' Affairs (VA) Regional Office 
(RO) in Wilmington, DE, in May 2002.  That decision denied 
service connection for injury to the veteran's right knee 
condition.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  The preponderance of the competent medical evidence 
supports a finding that the veteran's current right knee 
condition is aggravated by his service connected left knee 
condition.


CONCLUSION OF LAW

A right knee disorder is aggravated by a service-connected 
residuals of a left knee injury with traumatic arthritis.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a), 
3.310(a) (2004); Allen v. Brown, 7 Vet. App. 439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  The Veterans Claims 
Assistance Act (VCAA), which became law on November 9, 2000, 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits. 

Because of the favorable decision in this case, any failure 
to fully comply with VCAA is harmless error.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993). 

Factual Background

Service medical records are negative for a history of injury 
to the right knee.  However, they do contain a detailed 
history of injury to the left knee.  The veteran was granted 
service connection for residuals of injury to the left knee 
on this basis in January 1969

The veteran filed the instant claim for disability 
compensation in September 2000.  

During an October 2001 VA medical examination, the veteran 
complained that his right knee became painful four to five 
years earlier.  There was no history of injury.  He stated 
that the knee was getting worse over time and he was bearing 
more weight on the right knee in order to protect the left.  
The pain was originating within the knee joint, according to 
the veteran.

Physical examination revealed a range of motion of 0 to 120 
degrees.  There was no warmth, erythema or crepitus with 
motion of the right knee.  The veteran had +1 laxity of the 
medial collateral ligament in his right knee.  A small 
effusion was noted in the right knee and the thigh 
circumference was 20 inches, a half inch greater than that of 
the left thigh.  It was noted that X-rays films of the right 
knee indicated significant narrowing of the joint space and 
spur formation at the medial margin of the femoral trochlea.

The examiner opined that the veteran had moderately advanced 
osteoarthritis in his right knee.  He opined that the 
condition of the left knee did not cause the arthritis in the 
right knee.  The left knee condition would contribute and 
increase the symptoms in the right knee.


Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  As a general matter, service connection 
for a disability on the basis of the merits of such claim is 
focused upon (1) the existence of a current disability; (2) 
the existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  See Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992). 

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  When 
there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. 
§ 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  If the Board 
determines that the preponderance of the evidence is against 
the claim, it has necessarily found that the evidence is not 
in approximate balance, and the benefit of the doubt rule is 
not applicable.  Ortiz, 274 F.3d at 1365.

Service connection may be granted for a disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2003).  

The United States Court of Appeals for Veterans Claims has 
held that where a veteran's service-connected disability 
causes an increase in, but is not the proximate cause of, a 
nonservice connected disability, the veteran is entitled to 
service connection for that incremental increase in severity 
attributable to the service-connected disability. (Allen v. 
Brown, 7 Vet.App. 439 (1995)).

It has not been contended by the veteran that his right knee 
was injured in service.  It is averred that the right knee 
problems developed because of overuse due to compensating for 
the service connected left knee impairment.  

Following the October 2001 VA medical examination, The VA 
physician concluded that the veteran's left knee condition 
would contribute and increase the symptoms in the right knee.  
This competent medical opinion establishes that the veteran's 
service connected condition aggravates a non-service 
connected injury.  To the extent of this aggravation, the 
veteran's right knee condition is service connected.  Allen, 
7 Vet. App. at 448-49.

Resolving all doubt in favor of the veteran, the Board finds 
that he is entitled to a grant of service connection for his 
right knee condition.

CONCLUSION

Secondary service connection for aggravation of a non-service 
connected right knee condition is granted, subject to the law 
and regulations applicable to the payment of monetary 
benefits.


_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


